694 S.E.2d 389 (2010)
David LAWYER & Sheila Lawyer, Plaintiffs,
v.
CITY OF ELIZABETH CITY, North Carolina and Brent Thornton, Defendants.
No. 12P10.
Supreme Court of North Carolina.
March 11, 2010.
L. Phillip Hornthal, III, Elizabeth City, for City of Elizabeth City, et al.
Laura F. Meads, for David & Sheila Lawyer.
Prior report: ___ N.C.App. ___, 681 S.E.2d 415.

ORDER
Upon consideration of the petition filed on the 12th of January 2010 by Defendants in this matter for Writ of Certiorari, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."